Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 1 of 11 Page ID
                                 #:11056




                   EXHIBIT Z
 Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 2 of 11 Page ID
                                  #:11057

     Jeffrey N. Pomerantz, Esq. (CA Bar No. 143717)
1    Jeffrey L. Kandel (CA Bar No. 115832)
     PACHULSKI STANG ZIEHL & JONES LLP
2    10100 Santa Monica Boulevard, 13th Floor
     Los Angeles, CA 90067
3    Telephone: 310-277-6910 / Facsimile: 310-201-0760
     E-mail: jpomerantz@pszjlaw.com; jkandel@pszjlaw.com
4
     James W. Walker (admitted pro hac vice)
5    Cameron A. Welch (admitted pro hac vice)
     Eric S. Latzer (admitted pro hac vice)
6    COLE SCHOTZ P.C.
     901Main Street, Suite 4120
7    Dallas, TX 75202
     Telephone: 469-557-9390 / Facsimile: 469-533-0361
8    E-mail: jwalker@coleschotz.com; cwelch@coleschotz.com; elatzer@coleschotz.com
9    Attorneys for Plaintiff,
     The Wimbledon Fund, SPC (Class TT)
10
                         UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
12
                                   WESTERN DIVISION
13
     THE WIMBLEDON FUND, SPC (CLASS              C.D. Cal. Consolidated Case No. 2:15-
14   TT),
                                                 cv-6633-CAS-AJWx
15                    Plaintiff,
                                                 RESPONSE TO DEFENDANT
16           vs.                                 KIARASH JAM’S REQUESTS
17   GRAYBOX, LLC; INTEGRATED                    FOR ADMISSION TO PLAINTIFF
     ADMINISTRATION; EUGENE SCHER,               THE WIMBLEDON FUND, SPC
18   AS TRUSTEE OF BERGSTEIN TRUST;              (CLASS TT) – SET ONE
     CASCADE TECHNOLOGIES CORP., and
19   THE LAW OFFICES OF HENRY N.
     JANNOL,
20
                      Defendants.
21
22
     AND CONSOLIDATED ACTION AND
23   RELATED THIRD PARTY ACTIONS.
24
25
26   PROPOUNDING PARTY:             Defendant Kiarash Jam
27   RESPONDING PARTY:              Plaintiff The Wimbledon Fund, SPC, (Class TT)
28   SET NO.:                       One
 Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 3 of 11 Page ID
                                  #:11058


1
           PLEASE TAKE NOTICE that the undersigned, Cole Schotz P.C., attorneys for
2
     The Wimbledon Fund, SPC (Class TT) (the “Fund”), hereby responds to Defendant
3
     Kiarash Jam’s (“Jam”) Request for Admissions as follows.
4
                                 GENERAL OBJECTION
5
           1.    The Fund objects to the definition of the terms “You” and “Your” set
6
     forth in the Request for Admissions. The terms are defined to include, among others,
7
     “Weston Asset Capital Management, LLC,1 and its agents, representatives, attorneys,
8
     experts, and other persons acting or purporting to act on Weston Asset Capital
9
     Management, LLC’s behalf.” Weston is not the Fund’s agent, nor was it acting in its
10
     capacity as the Fund’s agent during the times relevant to this litigation. Indeed,
11
     Weston participated in and furthered Defendants’ fraudulent scheme, all while acting
12
     without the Fund’s knowledge or authority. Two of Weston’s representatives, Keith
13
     Wellner and Albert Hallac, pleaded guilty to federal crimes in connection with their
14
     roles in Defendants’ fraudulent scheme. Accordingly, the Fund is not in possession,
15
     custody, or control of documents that may be in Weston’s possession, custody, or
16
     control. Further, the Fund does not have knowledge of relevant facts of which Weston
17
     may have knowledge, and to the extent Weston does have knowledge of facts, such
18
     knowledge may not be imputed to the Fund.
19
20                     SPECIFIC RESPONSES AND OBJECTIONS
21
           REQUEST FOR ADM NO. 1.
22
23         Admit that YOU had no oral COMMUNICATIONS with JAM.
24         Answer to No. 1: Subject to the General Objection, but without waiving
25   same, the Fund admits it has not had any direct oral communications with Jam.
26
           REQUEST FOR ADM NO. 2.
27         1
           Presumably Jam intended to refer to Weston Capital Management LLC and/or
28   Weston Capital Asset Management, LLC (“Weston”).

                                              1
 Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 4 of 11 Page ID
                                  #:11059


1
           Admit that JAM never made any oral misrepresentations to YOU.
2
           Answer to No. 2: Subject to the General Objection, but without waiving
3
     same, the Fund admits Jam did not make any direct oral misrepresentations to
4
     the Fund.
5
6          REQUEST FOR ADM NO. 3.
7
           Admit that BERGSTEIN was the sole negotiator on SIP’s behalf in connection
8
     with the NPA.
9
           Answer to No. 3: Subject to the General Objection, but without waiving
10
     same, the Fund neither admits nor denies whether Bergstein was the sole
11
     negotiator on behalf of SIP in connection with the NPA. Weston negotiated the
12
     NPA on behalf of the Fund. Despite making a reasonable inquiry, the Fund is
13
     without knowledge or information as to whether Bergstein was the sole
14
     negotiator on behalf of SIP in connection with the NPA. The information the
15
     Fund knows or can readily obtain is insufficient to enable the Fund to admit or
16
     deny this request.
17
18         REQUEST FOR ADM NO. 4.
19
           Admit that YOU were aware that some of the funds provided pursuant to the
20
     NPA were intended to be utilized to support a medical billing business.
21
           Answer to No. 4: The Fund objects to this demand because it: (i) presumes
22
     that monies provided pursuant to the NPA were in fact “intended to be utilized
23
     to support a medical billing business”; and (ii) does not contain any time
24
     reference or limitation as to the Fund’s alleged awareness. Subject to those
25
     objections and the General Objection, but without waiving same, the Fund
26
     admits it became aware that SIP ostensibly intended to invest certain monies in
27
     Pineboard Holdings, Inc., which purported to be a medical billing business. In
28


                                              2
 Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 5 of 11 Page ID
                                  #:11060


1
     truth, the Fund now knows that Pineboard Holdings, Inc.—like SIP—was a
2
     sham entity through which Defendants effectuated their fraud.
3
4          REQUEST FOR ADM NO. 5.
5
           Admit that BERGSTEIN did not want to include JAM and IA in the FIRST
6
     GROUP DEFENDANTS.
7
           Answer to No. 5: The Fund objects to this request because it concerns
8
     Bergstein’s state of mind. The Fund further objects to this request because it
9
     seeks information that is not relevant to any party’s claim or defense. Indeed,
10
     the Court entered a decision and order on February 28, 2019 which denied Jam
11
     and Integrated Administration’s motion seeking leave to amend their pleadings
12
     to assert claims concerning the Settlement Agreement. (Doc. No. 397 at 25 (“In
13
     sum, the Court finds that the undue delay, prejudice to opposing party, and
14
     futility of amendment all strongly militate against permitting leave to amend this
15
     case. Jam and IA have further failed to demonstrate that ‘justice so requires’
16
     leave.” (citing Fed. R. Civ. P. 15(a)). As the Court also noted in its decision,
17
     “Settlement negotiations are not even admissible as evidence to prove or disprove
18
     the validity of a disputed claim.” (Doc. No. 397 at 25 (citing Fed. R. Evid. 408)).
19
     In light of the foregoing, the Fund is not responding to this request.
20
21         REQUEST FOR ADM NO. 6.
22
           Admit that YOU were willing to include JAM and IA in the FIRST GROUP
23
     DEFENDANTS without receiving any additional consideration from them during the
24
     negotiation of the SETTLEMENT AGREEMENT.
25
           Answer to No. 6: The Fund objects to this request because it seeks
26
     information that is not relevant to any party’s claim or defense. Indeed, the
27
     Court entered a decision and order on February 28, 2019 which denied Jam and
28
     Integrated Administration’s motion seeking leave to amend their pleadings to

                                             3
 Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 6 of 11 Page ID
                                  #:11061


1
     assert claims concerning the Settlement Agreement. (Doc. No. 397 at 25 (“In
2
     sum, the Court finds that the undue delay, prejudice to opposing party, and
3
     futility of amendment all strongly militate against permitting leave to amend this
4
     case. Jam and IA have further failed to demonstrate that ‘justice so requires’
5
     leave.” (citing Fed. R. Civ. P. 15(a)). As the Court also noted in its decision,
6
     “Settlement negotiations are not even admissible as evidence to prove or disprove
7
     the validity of a disputed claim.” (Doc. No. 397 at 25 (citing Fed. R. Evid. 408)).
8
     In light of the foregoing, the Fund is not responding to this request.
9
10         REQUEST FOR ADM NO. 7.
11
           Admit that BERGSTEIN and BMK were the sole negotiators on SIP’s behalf in
12
     connection with the SETTLEMENT AGREEMENT.
13
           Answer to No. 7: The Fund objects to this request because it seeks
14
     information that is not relevant to any party’s claim or defense. Indeed, the
15
     Court entered a decision and order on February 28, 2019 which denied Jam and
16
     Integrated Administration’s motion seeking leave to amend their pleadings to
17
     assert claims concerning the Settlement Agreement. (Doc. No. 397 at 25 (“In
18
     sum, the Court finds that the undue delay, prejudice to opposing party, and
19
     futility of amendment all strongly militate against permitting leave to amend this
20
     case. Jam and IA have further failed to demonstrate that ‘justice so requires’
21
     leave.” (citing Fed. R. Civ. P. 15(a)). As the Court also noted in its decision,
22
     “Settlement negotiations are not even admissible as evidence to prove or disprove
23
     the validity of a disputed claim.” (Doc. No. 397 at 25 (citing Fed. R. Evid. 408)).
24
     In light of the foregoing, the Fund is not responding to this request.
25
26         REQUEST FOR ADM NO. 8.
27
           Admit that JAM was not involved in any way in the negotiation of the
28
     SETTLEMENT AGREEMENT.

                                             4
 Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 7 of 11 Page ID
                                  #:11062


1
           Answer to No. 8: The Fund objects to this request because it seeks
2
     information that is not relevant to any party’s claim or defense. Indeed, the
3
     Court entered a decision and order on February 28, 2019 which denied Jam and
4
     Integrated Administration’s motion seeking leave to amend their pleadings to
5
     assert claims concerning the Settlement Agreement. (Doc. No. 397 at 25 (“In
6
     sum, the Court finds that the undue delay, prejudice to opposing party, and
7
     futility of amendment all strongly militate against permitting leave to amend this
8
     case. Jam and IA have further failed to demonstrate that ‘justice so requires’
9
     leave.” (citing Fed. R. Civ. P. 15(a)). As the Court also noted in its decision,
10
     “Settlement negotiations are not even admissible as evidence to prove or disprove
11
     the validity of a disputed claim.” (Doc. No. 397 at 25 (citing Fed. R. Evid. 408)).
12
     In light of the foregoing objection, the Fund is not responding to this request.
13
14         REQUEST FOR ADM NO. 9.
15
           Admit that YOU knew that, at the time of negotiating and execution of the
16
     NPA, BERGSTEIN controlled SIP.
17
           Answer to No. 9: Subject to the General Objection, but without waiving
18
     same, the Fund denies this request to the extent it suggests that Bergstein alone
19
     controlled SIP.    The Fund understood, based on Jam’s role as SIP’s vice
20
     president and his execution on behalf of SIP of the NPA and various other
21
     documents related to the NPA transaction, that Jam and Bergstein (and perhaps
22
     others) controlled SIP.
23
24         REQUEST FOR ADM NO. 10.
25
           Admit that YOU knew that, at the time of negotiating and execution of the
26
     NPA, JAM did not control SIP.
27
           Answer to No. 10: Subject to the General Objection, but without waiving
28
     same, the Fund denies this request. The Fund understood, based on Jam’s role

                                             5
 Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 8 of 11 Page ID
                                  #:11063


1
     as SIP’s vice president and his execution on behalf of SIP of the NPA and various
2
     other documents related to the NPA transaction, that Jam and Bergstein (and
3
     perhaps others) controlled SIP.
4
5          REQUEST FOR ADM NO. 11.
6
           Admit that BERGSTEIN advised you, during the negotiation of the NPA, that
7
     the reason he asked Jam to have any role in SIP was due to the negative publicity
8
     surrounding BERGSTEIN at the time.
9
           Answer to No. 11: Subject to the General Objection, but without waiving
10
     same, the Fund denies that Bergstein made such a representation to the Fund.
11
12         REQUEST FOR ADM NO. 12.
13
           Admit that BERGSTEIN advised you, during the negotiation of the NPA, that
14
     JAM was not a decision-maker at SIP.
15
           Answer to No. 12: Subject to the General Objection, but without waiving
16
     same, the Fund denies that Bergstein made such a representation to the Fund.
17
18         REQUEST FOR ADM NO. 13.
19
           Admit that JAM obtained no personal benefit from the proceeds of the NPA.
20
           Answer to No. 13: Subject to the General Objection, but without waiving
21
     same, the Fund denies this request. Documents produced in discovery, as well as
22
     the evidence presented at Bergstein’s criminal trial, reveal that Jam personally
23
     benefited, both directly and through Integrated, from the proceeds of the NPA.
24
25         REQUEST FOR ADM NO. 14.
26
           Admit that YOU knew, during the negotiation of the NPA, that Bergstein
27
     controlled Pineboard Holdings, Inc.
28


                                            6
 Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 9 of 11 Page ID
                                  #:11064


1
           Answer to No. 14: The Fund objects to this request because it presumes
2
     that Bergstein in fact controlled Pineboard Holdings, Inc.         Subject to that
3
     objection and the General Objection, but without waiving same, the Fund denies
4
     that it knew, during the negotiation of the NPA, that Bergstein controlled
5
     Pineboard Holdings, Inc.
6
7          REQUEST FOR ADM NO. 15.
8
           Admit that YOU knew that, at the time of negotiating and execution of the
9
     SETTLEMENT AGREEMENT, BERGSTEIN controlled SIP.
10
           Answer to No. 15: The Fund objects to this request because it seeks
11
     information that is not relevant to any party’s claim or defense. Indeed, the
12
     Court entered a decision and order on February 28, 2019 which denied Jam and
13
     Integrated Administration’s motion seeking leave to amend their pleadings to
14
     assert claims concerning the Settlement Agreement. (Doc. No. 397 at 25 (“In
15
     sum, the Court finds that the undue delay, prejudice to opposing party, and
16
     futility of amendment all strongly militate against permitting leave to amend this
17
     case. Jam and IA have further failed to demonstrate that ‘justice so requires’
18
     leave.” (citing Fed. R. Civ. P. 15(a)). As the Court also noted in its decision,
19
     “Settlement negotiations are not even admissible as evidence to prove or disprove
20
     the validity of a disputed claim.” (Doc. No. 397 at 25 (citing Fed. R. Evid. 408)).
21
     In light of the foregoing objection, the Fund is not responding to this request.
22
23         REQUEST FOR ADM NO. 16.
24
           Admit that YOU did not monitor the use of the proceeds YOU paid into SIP.
25
           Answer to No. 16: The Fund objects to this request because it: (i)
26
     presumes it was given the opportunity and/or was obligated to monitor SIP’s use
27
     of proceeds; and (ii) does not contain any temporal limitation as to when such
28
     “monitoring” occurred. Subject to that objection and the General Objection, but

                                             7
Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 10 of 11 Page ID
                                  #:11065


1
     without waiving same, the Fund admits it did not monitor SIP’s use of proceeds
2
     because it had no ability to do so.
3
4          REQUEST FOR ADM NO. 17.
5
           Admit that the settlement proceeds YOU received pursuant to the
6
     SETTLEMENT AGREEMENT were derived from assets controlled by BERGSTEIN.
7
           Answer to No. 17: The Fund objects to this request because it seeks
8
     information that is not relevant to any party’s claim or defense. Indeed, the
9
     Court entered a decision and order on February 28, 2019 which denied Jam and
10
     Integrated Administration’s motion seeking leave to amend their pleadings to
11
     assert claims concerning the Settlement Agreement. (Doc. No. 397 at 25 (“In
12
     sum, the Court finds that the undue delay, prejudice to opposing party, and
13
     futility of amendment all strongly militate against permitting leave to amend this
14
     case. Jam and IA have further failed to demonstrate that ‘justice so requires’
15
     leave.” (citing Fed. R. Civ. P. 15(a)). As the Court also noted in its decision,
16
     “Settlement negotiations are not even admissible as evidence to prove or disprove
17
     the validity of a disputed claim.” (Doc. No. 397 at 25 (citing Fed. R. Evid. 408)).
18
     In light of the foregoing objection, the Fund is not responding to this request.
19
20         REQUEST FOR ADM NO. 18.
21
           Admit that JAM is not the alter-ego of IA.
22
           Answer to No. 18: The Fund objects to this request because it: (i) seeks
23
     information that is not relevant to any party’s claim or defense; and (ii) calls for
24
     a legal conclusion. In light of these objections, the Fund is not responding to this
25
     request.
26
27
28


                                             8
Case 2:15-cv-06633-CAS-SS Document 409-32 Filed 04/10/19 Page 11 of 11 Page ID
                                  #:11066


1    DATED: March 24, 2019
2
3                                            COLE SCHOTZ P.C.
4                                            - and –
5                                            PACHULSKI STANG ZIEHL &
                                             JONES, LLP
6
7
                                             By:     /s/ James W. Walker
8                                                  Jeffrey N. Pomerantz
                                                   Jeffrey L. Kandel
9                                                  James W. Walker
                                                   Cameron A. Welch
10                                                 Eric S. Latzer
11                                                 Attorneys for Plaintiff,
                                                   The Wimbledon Fund, SPC (Class
12                                                 TT)
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         9
